Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/104,588 filed on November 25, 2020.

Information Disclosure Statement
       Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Gowda et al. (US 2014/0264799 A1).
Regarding independent claim 1, Gowda et al. teaches a semiconductor package structure (Fig. 2), comprising:
a first chip (44, ¶31) attached to a substrate (52 called interconnect structure, ¶33);
a second chip (46, ¶31) attached to the substrate (52);
a thermal conductivity layer (62 thermal conductive layer, ¶34) attached to the first chip (44);
a molding compound (64, ¶35) laterally surrounding the first chip (44), the second chip (46), and the thermal conductivity layer (62); and
wherein the second chip (46) extends from the substrate (52) to an imaginary horizontally extending line that extends along a horizontally extending surface of the thermal conductivity layer (62) facing away from the substrate (52), wherein the imaginary horizontally extending line is parallel to the horizontally extending surface.

Regarding claim 2, Gowda et al. teaches wherein (Fig. 2), the first chip (44) has a first width (vertical height) and that second chip (46) has a second width (vertical height) that is different (see Fig. 2) than the first width.
Regarding claim 4, Gowda et al. teaches wherein (Fig. 2), the thermal conductivity layer (62) is completely confined above an upper surface of the first chip (44) that faces away from the substrate (52).
Regarding claim 5, Gowda et al. teaches wherein (Fig. 2), further comprising:
a plurality of active devices (43, 45) disposed within the substrate (52).
Regarding claim 6, Gowda et al. teaches wherein (Fig. 2), the substrate (52) comprises a plurality of redistribution layers.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) as applied to claim 1 above, and further in view of Hsieh et al. (2013/0273694 A1).
Regarding claim 3, Gowda et al. teaches all of the limitations of claim 1 from which this claim depends.
Gowda et al. is explicitly silent of disclosing wherein, the second chip extends completely through the molding compound.
Hsieh et al. teaches wherein (Fig. 5A), the second chip (44, ¶13, left) extends completely through the molding compound (52, ¶15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsieh et al., and modify the structure of Gowda et al., in order to attach thermally conductive adhesive (¶16) that connected to the heat sink carrier over to eliminate the induced heat.
Regarding claim 7, Gowda et al. teaches all of the limitations of claim 1 from which this claim depends.
Gowda et al. is explicitly silent of disclosing wherein, the molding compound does not extend over both an uppermost surface of the first chip that faces away from the substrate and an uppermost surface of the second chip that faces away from the substrate.
Hsieh et al. teaches wherein (Fig. 5A), the molding compound (52) does not extend over both an uppermost surface of the first chip (44 right) that faces away from the substrate (22) and an uppermost surface of the second chip (44 left) that faces away from the substrate (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsieh et al., and modify the structure of Gowda et al., in order to attach thermally conductive adhesive (¶16) that connected to the heat sink carrier over to eliminate the induced heat.

12.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) in view of Hsieh et al. (2013/0273694 A1).
Regarding independent claim 8, Gowda et al. teaches a semiconductor package structure (Fig. 2), comprising:
a first chip (44, ¶31) attached to a substrate (52 called interconnect structure, ¶33);
a second chip (46, ¶31) attached to the substrate (52);
a thermal conductivity layer (62 thermal conductive layer, ¶34) disposed on the first chip (44);
a molding compound (64) laterally surrounding the first chip (44), the second chip (46), and the thermal conductivity layer (62); and
wherein the molding compound (64, ¶35) vertically extends past a first sidewall of the first chip (44).
Gowda et al. is explicitly silent of disclosing wherein, the second chip has a second sidewall that vertically extends to a top surface of the molding compound that faces away from the substrate.
Hsieh et al. teaches wherein (Fig. 5A), the second chip (44 left) has a second sidewall that vertically extends to a top surface of the molding compound (52) that faces away from the substrate (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsieh et al., and modify the structure of Gowda et al., in order to attach thermally conductive adhesive (¶16) that connected to the heat sink carrier over to eliminate the induced heat.
Regarding claim 9, Gowda et al. and Hsieh et al. teach all of the limitations of claim 8 from which this claim depends.
Gowda et al. teaches wherein (Fig. 2), the molding compound (64) comprises a sidewall that contacts sidewalls of both the first chip (44) and the thermal conductivity layer (62).
Regarding claim 10, Gowda et al. and Hsieh et al. teach all of the limitations of claim 8 from which this claim depends.
Gowda et al. teaches wherein (Fig. 2), the first chip (44) is a memory chip, a logic chip (power chip is a logic chip), or a processor chip.


13.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) in view of Hsieh et al. (2013/0273694 A1) as applied to claim 8 above, and further in view of Edwards (US 2005/0146021 A1).
Regarding claim 11, Gowda et al. and Hsieh et al. teach all of the limitations of claim 8 from which this claim depends.
Gowda et al. and Hsieh et al. are explicitly silent of disclosing wherein, further comprising:
a third chip attached to the substrate, wherein the third chip has a third height that is between a first height of the first chip and a second height of the second chip.
Edwards teaches wherein (Fig. 2B), the third chip (240 left) has a third height (3rd vertical height) that is between a first height (1st vertical height) of the first chip (240 right) and a second height (2nd vertical height) of the second chip (240 middle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Edwards, while forming the structure of Gowda et al. and Hsieh et al., in order to form numbers of cavities with different sizes that cover the multiple dies and for using as heat sink (¶14).


Regarding claim 12, Gowda et al. and Hsieh et al. and Edwards teach all of the limitations of claim 11 from which this claim depends.
Edwards teaches wherein (Fig. 2B), further comprising:
a second thermal conductivity layer (260 left) disposed on the third chip (240 left), wherein the molding compound (250 molded conductive layer, ¶15) comprises a sidewall that contacts sidewalls of both the third chip (240 left) and the second thermal conductivity layer (260 left).
Regarding claim 13, Gowda et al. and Hsieh et al. and Edwards teach all of the limitations of claim 11 from which this claim depends.
Gowda et al. and Edwards are explicitly silent of disclosing wherein, the molding compound comprises a first segment disposed along a first side of the second chip and a second segment disposed along a second side of the second chip as viewed along a cross-sectional view of the second chip, the first segment being completely separated from the second segment by the second chip as viewed along the cross-sectional view of the second chip.
Hsieh et al. teaches wherein (Fig. 5A), the molding compound (52) comprises a first segment (right most portion of 52) disposed along a first side (right wall of chip 44, right) of the second chip (44 right) and a second segment (middle portion of 52) disposed along a second side (left wall of chip 44, right) of the second chip (44 right) as viewed along a cross-sectional view of the second chip (44 right), the first segment being completely separated from the second segment by the second chip (44 right) as viewed along the cross-sectional view of the second chip (44 right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of providing the molding material on both sides of the devices as taught by Hsieh et al., therefore, thermally conductive adhesive (¶16) can be uniformly deposited over that connected to the heat sink carrier to eliminate the induced heat.
Regarding claim 14, Gowda et al. and Hsieh et al. and Edwards teach all of the limitations of claim 11 from which this claim depends.
Gowda et al. teaches wherein (Fig. 2B), the thermal conductivity layer (62) has a sidewall that extends to the top surface of the molding compound (64).

    PNG
    media_image1.png
    472
    795
    media_image1.png
    Greyscale


14.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) in view of Bahadur et al. (2009/0244867 A1).
Regarding independent claim 15, Gowda et al. teaches a semiconductor package structure (Fig. 2), comprising:
a first chip (44, ¶31) attached to a substrate (52 called interconnect structure, ¶33);
a second chip (46, ¶31) attached to the substrate (52);
a thermal conductivity layer (62 thermal conductive layer, ¶34) disposed on the first chip (44); and
a molding compound (64, ¶35) contacting sidewalls of the first chip, wherein the molding compound (64) has a substantially equal thickness between the horizontally extending surfaces of the first chip and the thermal conductivity layer and a horizontally extending surface of the molding compound facing away from the substrate.
Gowda et al. is explicitly silent of disclosing wherein, the molding compound horizontally extending surfaces of the first chip and the thermal conductivity layer.
Bahadur et al. teaches wherein (Fig. 1f), the molding compound (117, ¶10) horizontally extending surfaces of the first chip (104) and the thermal conductivity layer (112 denoted in Fig. 1b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Bahadur et al., while forming the package structure and modify the structure of Gowda et al., in order to provide an increased thermal path for heat dissipation from the sides of the high power die 104 and the sides of the low power die(s) 106, increase the mechanical strength of the multichip package 100, provide a stiffening benefit and additionally reduce stress on the TIM 112 (¶16).
Regarding claim 16, Gowda et al. and Bahadur et al. teach all of the limitations of claim 15 from which this claim depends.
Gowda et al. teaches wherein (Fig. 2), the second chip (46) extends from the substrate (52) to an imaginary line that extends along the horizontally extending surface of the thermal conductivity layer (62) facing away from the substrate (52), and wherein the imaginary line is parallel to the horizontally extending surface.

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) in view of Bahadur et al. (US 2009/0244867 A1) as applied to claim 15 above, and further in view of Casey et al. (US 2010/0181665 A1).
Regarding claim 17, Gowda et al. and Bahadur et al. teach all of the limitations of claim 15 from which this claim depends.
Gowda et al. and Bahadur et al. are explicitly silent of disclosing wherein, the second chip extends over the substrate to a first height and the thermal conductivity layer extends over the substrate to a second height that is substantially equal to the first height.
Casey et al. teaches wherein (Fig. 1), the second chip (4A) extends over the substrate (1) to a first height and the thermal conductivity layer (8, ¶32) extends over the substrate (1) to a second height that is substantially equal (see the annotated figure below) to the first height.

    PNG
    media_image2.png
    506
    841
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Casey et al., while forming the package structure and modify the structure of Gowda et al. and Bahadur et al., in order to provide achieve mechanical and thermal stability in a multi-chip package (¶37).

16.	Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0264799 A1) in view of Bahadur et al. (US 2009/0244867 A1) as applied to claim 15 above, and further in view of Edwards (US 2005/0146021 A1).
Regarding claim 18, Gowda et al. and Bahadur et al. teach all of the limitations of claim 15 from which this claim depends.
Gowda et al. and Bahadur et al. are explicitly silent of disclosing wherein, the thermal conductivity layer comprises a first upper surface and a second upper surface facing away from the substrate, the first upper surface coupled to the second upper surface by a sidewall that is vertically between the first upper surface and the second upper surface.
Edwards teaches wherein (Fig. 5A), the thermal conductivity layer (54) comprises a first upper surface (shown in figure below) and a second upper surface (shown in figure below) facing away from the substrate (22), the first upper surface coupled to the second upper surface by a sidewall (shown in figure below) that is vertically between the first upper surface and the second upper surface.

    PNG
    media_image3.png
    469
    575
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Edwards, while forming the thermal conductivity layer on the device and modify the structure of Gowda et al. and Bahabdur et al., in order to convert thermal-conductive carrier 54 into a heat sink by forming trenches 64 in the thermal-conductive carrier 54 (¶19).
Regarding claim 20, Gowda et al. and Bahadur et al. and Edwards teach all of the limitations of claim 18 from which this claim depends.
Bahadur et al. teaches wherein (Fig. 1f), the molding compound (117) completely covers the horizontally extending surfaces of both the first chip (104) and the thermal conductivity layer (112 denoted in Fig. 1b).

Allowable Subject Matter
17.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
the second chip comprises a sidewall that vertically and continuously extends from below the first upper surface of the thermal conductivity layer to above the first upper surface of the thermal conductivity layer.”

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819